Exhibit 10.1

 



BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Bill of Sale and Assignment and Assumption Agreement (this “Agreement”) is
entered into on August 23, 2018, by and between Southeastern Holdings, Inc., a
Delaware corporation (the “Buyer”), and Blockchain Holdings, LLC, a California
limited liability company (the “Seller”), which is owned by Omnivance Advisors,
Inc. (“OAI”), Wannemacher, Inc. (“WI”) and Wingspan Ventures, Inc. (“WV” and
together with OAI and WI, the “Seller Parties”).

 

The Seller owns and operates a business for the sourcing of blockchain mining
equipment from various suppliers for their customers and also provide management
of the equipment hosted, mining pools and tech work on such equipment known as
“BLOCKCHAIN HOLDINGS, LLC” with an address at 6540 Lusk Blvd Suite C239, San
Diego CA 92121(the “Business”).

 

The Seller has agreed to sell and the Buyer has agreed to purchase the Purchased
Assets (as defined below).

 

The Seller Parties own 100% of the issued and outstanding equity of the Seller
and have agreed to join in this Agreement for the purpose of making certain
representations and agreements.

 

Therefore, the parties agree as follows:

 

1.  Sale of the Purchased Assets; Assumption of the Assumed Contracts. Subject
to the provisions set forth in this Agreement, as of midnight at the beginning
of the date of this Agreement (the “Effective Time”), the Seller hereby sells,
conveys, assigns, and transfers to the Buyer the assets set forth on Schedule 1
(the “Purchased Assets”) free and clear of any and all liens and encumbrances,
and the Buyer hereby accepts the sale, conveyance, assignment, and transfer of
the Purchased Assets and assumes the Buyer’s obligations under the contracts
listed on Schedule 1 (the “Assumed Contracts”).

 

2.  No Other Assumption of Liabilities. Except for the Assumed Contracts, the
Buyer does not assume any obligation or liability of the Seller or the Seller
Parties, and the Seller or the Seller Parties or both, as applicable, will
continue to be liable for any and all liabilities of the Seller or the Seller
Parties or both. The Buyer does not assume any liability under the Assumed
Contracts arising before the Effective Time. The Seller will not be responsible
for any liability that arises from the Buyer’s operation of the Business after
the Effective Time.

 

3.  Purchase Price. The purchase price is $300,000 (the “Purchase Price”) to be
delivered to the Seller Parties by Buyer and to be allocated among the Seller
Parties based on each of their respective percentage membership interest in the
Seller. The parties to this Agreement agree to allocate the Purchase Price among
the Purchased Assets for all purposes (including tax purposes) as mutually
agreed by the parties to this Agreement. The Buyer shall pay the Purchase Price
as follows:

 



 1 

 

 

(a)Three Hundred Million (300,000,000) shares of Southeastern Holdings, Inc.,
common stock par value $0.0001 per share valued for purposes of this Agreement
at $0.001 per share.

 

Buyer shall instruct the transfer agent to issue, within 72 hours, or as soon as
possible, from the closing of the transaction contemplated by this Agreement.
The Buyer acknowledges and agrees that the Seller Parties shall be reflected as
owners of record of the common stock of Buyer described in Section 3(a) above
from the Effective Time.

 

The Seller Parties may sell the shares under Section 3(a) above, subject to an
exemption from registration or after registration of the offering of such
securities of Southeastern Holdings, Inc., under the Securities Act, provided
that a Seller Party does not sell more than 10% of the average daily volume of
the common stock in any given trading day, as reported by applicable stock
market.

 

4.Representations and Warranties.

 

a.                   The Seller and each of the Seller Parties, jointly and
severally, represent and warrant, as applicable, to the Buyer that all of the
representations and warranties set forth on Schedule 4A are true and correct in
all respects as of the date of this Agreement.

 

b.                   The Buyer represents and warrants to the Seller and each of
the Seller Parties that all of the representations and warranties set forth on
Schedule 4B are true and correct in all respects as of the date of this
Agreement.

 

5.  Proration of Expenses. Any costs associated with operating the Business in
the ordinary course, including, but not limited to, payroll expenses and utility
or similar charges, payable with respect to the period in which the Effective
Time falls will be prorated based on the actual number of days applicable to the
pre-Effective Time and post-Effective Time occupancy and use. The Seller will be
liable for the prorated amount of all such expenses during the period through
the Effective Time, and the Buyer will be liable for the prorated amount of all
such expenses during the period after the Effective Time.

 

6.  Survival. Except as otherwise provided in this Agreement, the
representations and promises of the parties contained in this Agreement will
survive (and not be affected in any respect by) the Effective Time for the
applicable statute of limitations as well as any investigation conducted by any
party and any information which any party may receive.

 

7.  Further Actions. At any time and from time to time after the date of this
Agreement: (i) the Seller shall execute and deliver or cause to be executed and
delivered to the Buyer such other instruments and take such other action, all as
the Buyer may reasonably request, in order to carry out the intent and purpose
of this Agreement; and (ii) the Buyer shall execute and deliver or cause to be
executed and delivered to the Seller such other instruments and take such other
action, all as the Seller may reasonably request, in order to carry out the
intent and purpose of this Agreement.

 

8.  Governing Law; Venue. This Agreement and the transactions contemplated
hereby will be construed in accordance with and governed by the internal laws
(without reference to

 



 2 

 

 

 

choice or conflict of laws principles) of the State of New York. Any suit,
action, or other proceeding brought against any of the parties to this Agreement
or any dispute arising out of this Agreement or the transactions contemplated
hereby must be brought either in the courts sitting in New York, NY, or in the
United States District Court for the Southern District of New York and by its
execution and delivery of this Agreement, each party accepts the jurisdiction of
such courts and waives any objections based on personal jurisdiction or venue.

 

9.  Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of each
other party, except that the Buyer may assign any or all of its rights under
this Agreement, in whole or in part, without obtaining the consent or approval
of any other party, (1) to any current or future affiliate of the Buyer, (2) to
any entity into which the Buyer may be merged or consolidated, (3) in connection
with any acquisition, restructuring, merger, conversion, or consolidation to
which the Buyer may be a party, or (4) to a lender to the Buyer or its
affiliates as collateral security for current or future obligations owed by the
Buyer or its affiliates to the lender.

 

10.  Notices. All notices and other communications under this agreement must be
in writing and given by first class mail, return receipt requested, nationally
recognized overnight delivery service, such as Federal Express, or personal
delivery against receipt to the party to whom it is given, in each case, at the
party’s address set forth in this section 10 or such other address as the party
may hereafter specify by notice to the other parties given in accordance with
this section. Any such notice or other communication will be deemed to have been
given as of the date the applicable delivery receipt for such communication is
executed as received or in the case of mail, three days after it is mailed.

 



If to the Seller:

6540 Lusk Blvd Suite C239

San Diego CA, 92121

    With a copy to:

Carrasquillo Law Group PSC

1177 Avenue of the Americas

5th Floor

New York, NY 10036

Attn: Rogelio J. Carrasquillo. Esq.

Fax No.: (844) 452-6958

Email: Roy@CarrasquilloLaw.com

    If to the Seller Parties:

6540 Lusk Blvd Suite C239

San Diego CA, 92121

Attention: Daniel Wong

    With a copy to:

Carrasquillo Law Group PSC

1177 Avenue of the Americas

5th Floor

New York, NY 10036

Attn: Rogelio J. Carrasquillo. Esq.

Fax No.: (844) 452-6958

Email: Roy@CarrasquilloLaw.com 

 



 3 

 





   

If to the Buyer:

4880 Havana Street, Suite 201 South

Denver, Colorado 80239

Attention: Paul Dickman

 

 

11.  Miscellaneous. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and all prior negotiations,
writings, and understandings relating to the subject matter of this Agreement
are merged in and are superseded and canceled by, this Agreement. This Agreement
may not be modified or amended except by a writing signed by the parties. This
Agreement is not intended to confer upon any person or entity not a party (or
their successors and permitted assigns) any rights or remedies hereunder. This
Agreement may be signed in any number of counterparts, each of which will be an
original with the same effect as if the signatures were upon the same
instrument, and it may be signed electronically. The captions in this Agreement
are included for convenience of reference only and will be ignored in the
construction or interpretation hereof. If any date provided for in this
Agreement falls on a day which is not a business day, the date provided for will
be deemed to refer to the next business day. Any provision in this Agreement
that is held to be invalid, illegal, or unenforceable in any respect by a court
of competent jurisdiction will be ineffective only to the extent of such
invalidity, illegality, or unenforceability without affecting in any way the
remaining provisions hereof; provided, however, that the parties will attempt in
good faith to reform this Agreement in a manner consistent with the intent of
any such ineffective provision for the purpose of carrying out such intent. The
Exhibits and Schedules to this Agreement are a material part of this Agreement
and are incorporated by reference herein.

 

[Signature page follows.]

 



 4 

 

 

 

 

Each of the undersigned has caused this Bill of Sale and Assignment and
Assumption Agreement to be duly executed and delivered as of the date first
written above.

 

 

  Seller       Blockchain Holdings, LLC       By:  /s/ Daniel Wong



    Name: Daniel Wong
Title: Authorized Signatory



  Buyer       Southeastern Holdings, Inc.       By:  /s/ Paul Dickman



    Name: Paul Dickman
Title: CEO



  Seller Parties       Omnivance Advisors, Inc.       By:  /s/ Daniel Wong



    Name: Daniel Wong
Title: CEO



        Wannemacher, Inc.       By:  /s/ Delray Wannemacher



    Name: Delray Wannemacher
Title: President



        Wingspan Ventures, Inc.       By:  /s/ Leonard J. Castaneda



    Name: Leonard J. Castaneda
Title: CFO & Treasurer

 



 5 

 





Schedule 1

 

Purchased Assets

 

“Purchased Assets” means all of the assets of the Seller used or useful in the
operation of the Business, including the following assets, but specifically
excluding the Excluded Assets:

 

a)    all books, records, mailing lists, customer lists, advertising and
promotional materials, equipment maintenance records, and all other documents
used by the Seller in the Business (whether in hard copy or electronic form);

 

b)all websites and bank account transferred to buyer

 

c)    the trade name “Blockchain Holdings, LLC” and associated goodwill and all
copyrights, patents, trademarks, trade secrets, and other intellectual property
and associated goodwill;

 

d)   the internet domain name www.blockchainholdings.us and all variants owned
by the Seller and/or used in the Business;

 

e)all social media accounts, including, without limitation Facebook, Google
Plus,

LinkedIn, Twitter and YouTube accounts, used in the Business; and

 

f)   the “Inventory,” as set forth on Exhibit A to this Schedule 1, all of which
will be acquired at no cost to the buyer.

 

“Excluded Assets” means the following:

 

a) all accounts receivable or sales in progress of the Seller that closes within
30 days.

 



Exhibit A to Schedule 1

 

Inventory

 

[See attached.]

 

 6 

 

 







Schedule 4A

 

Representations and Warranties

 

1.  Capitalization. The only equity owners of the Seller are the Seller Parties
and no person has any existing right to purchase any equity of the Seller.

 

2.  Consents. The Seller is not required to obtain the consent of any party to a
contract or any governmental entity in connection with the execution, delivery,
or performance by it of this Agreement or the consummation of the transactions
contemplated in this Agreement.

 

3.  Compliance with Laws. With respect to the operation of the Business by the
Seller before the Effective Time, the Seller and its employees and officers are
and at all times have been in compliance in all material respects with each law
applicable to the Seller or to the operation of the Business.

 

4.  Taxes. The Seller has, in respect of the Business, filed all tax returns
that are required to be filed and has paid all taxes that have become due under
the tax returns or under any assessment that has become payable or for which the
Buyer may otherwise have any transferee liability. All monies required to be
withheld by the Seller from employees for income taxes and social security and
other payroll taxes have been collected or withheld and either paid to the
respective governmental bodies or set aside in accounts for such purpose.

 

5.  Litigation.There are no claims or suits pending or, to the Seller’s
knowledge, threatened by or against the Seller (1) relating to or affecting the
Business or Purchased Assets or

(2) by or against any employee of the Seller relating to or affecting the
Business or Purchased Assets. There are no judgments, decrees, orders, writs,
injunctions, rulings, decisions, or awards of any court or governmental body to
which the Seller is a party or is subject with respect to any of the Purchased
Assets is subject.

 

6.  Financial Information; Ordinary Course. To the knowledge of the Seller, the
financial information the Seller provided to the Buyer is accurate, correct, and
complete in all material respect, is in accordance with the books and records of
the Seller, and presents fairly the results of operation and financial condition
of the Seller’s Business. The Seller has operated the Business in the ordinary
course before the Effective Time according to commercial reasonable standards0.

 

7.  Title; Condition of Purchased Assets. The Seller has good and marketable
title to all of the Purchased Assets free and clear of all liens and
encumbrances. Pursuant to this Agreement, the Seller conveys to the Buyer good
and marketable title to all of the Purchased Assets, free and clear of all liens
and encumbrances. The Inventory is salable in the ordinary course of business
and consists of items that are current, standard, and first-quality. All
equipment and signs are in working order and the premises will pass all
inspections necessary to conduct the Business.

 



 7 

 

 

8.  Product Warranties. The Seller provides no express or implied warranty,
indemnification, or guarantee to any of its customers at any time in excess of
the warranty provided by the applicable product manufacturer.Each product sold
or service rendered by the Seller is and has been sold or rendered, as
applicable, in conformity with all applicable contractual commitments and all
express and implied warranties, and the Seller does not have any liability (and
there is no basis for any present or future proceeding) for replacement or
repair thereof or other damages, liabilities, or obligations in connection
therewith.

 

9.  Status. Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of California. There is no pending
or threatened proceeding for the dissolution, liquidation, insolvency or
rehabilitation of Seller.

 

10.  Power and Authority. Seller (i) has the power and authority to execute and
deliver this Agreement, to perform its respective obligations hereunder and to
consummate the transactions contemplated hereby, and (ii) has taken all action
necessary to authorize its execution and delivery of this Agreement, the
performance of its respective obligations hereunder and the consummation of the
transactions contemplated hereby.

 

11.  Enforceability. This Agreement has been duly executed and delivered by
Seller and constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

 



 8 

 

 

Schedule 4B

 

Representations and Warranties

 

1.  Consents. The Buyer is not required to obtain the consent of any party to a
contract or any governmental entity in connection with the execution, delivery,
or performance by it of this Agreement or the consummation of the transactions
contemplated in this Agreement.

 

2.  Compliance with Laws. The Buyer and its employees and officers are and at
all times have been in compliance in all material respects with each law
applicable to the Buyer or to the operation of the business of the Buyer.

 

3.  Litigation. There are no claims or suits pending or, to the Buyer’s
knowledge, threatened by or against the Buyer relating to or affecting the
transactions contemplated by this Agreement or (2) by or against any employee of
the Buyer relating to or affecting the transactions contemplated by this
Agreement. There are no judgments, decrees, orders, writs, injunctions, rulings,
decisions, or awards of any court or governmental body to which the Buyer is a
party or is subject.

 

4.  Financial Information; Ordinary Course. The financial information the Buyer
provided to the Seller is accurate, correct, and complete, is in accordance with
the books and records of the Seller, and presents fairly the results of
operation and financial condition of the Buyer.

 

5.Status. Buyer is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. There is no pending or threatened
proceeding for the dissolution, liquidation, insolvency or rehabilitation of
Buyer.

 

6.Power and Authority. Buyer (i) has the power and authority to execute and
deliver this Agreement, to perform its respective obligations hereunder and to
consummate the transactions contemplated hereby, and (ii) has taken all action
necessary to authorize its execution and delivery of this Agreement, the
performance of its respective obligations hereunder and the consummation of the
transactions contemplated hereby.

 

7.Enforceability. This Agreement has been duly executed and delivered by Buyer
and constitutes its legal, valid and binding obligation enforceable against it
in accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

 



 9 

 

